Citation Nr: 1437933	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-40 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE


Entitlement to eligibility to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code (Chapter 35) (formerly characterized as entitlement to an extension of the delimiting date for the award of DEA benefits, beyond December [redacted], 2005).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1975.  The Appellant is his step-daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   In March 2013 Board remanded the matter for further development, to include scheduling a Board videoconference hearing.  This case was subsequently transferred to the RO in Reno, Nevada for the purpose of scheduling a Board videoconference hearing.  The Appellant was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in July 2012.  However, in a January 2014 statement, the Appellant withdrew her request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).  Jurisdiction of the case was subsequently transferred to the RO in Los Angeles, California.  

The Board finds that the RO mischaracterized the issue in the June 2010 decision letter and in a September 2010 statement of the case (SOC) as involving the assignment of a correct deliminating date, and has recharacterized the issue as stated on the title page of this decision.  

In July 2014, VA was informed that the Veteran died in June 2014.  The Board finds that the Veteran's death does not affect the Appellant's status as a claimant, and will proceed with adjudicating the claim on the merits.  




FINDINGS OF FACT

1. In a May 1987 RO rating decision, issued in May 1987, basic eligibility to Chapter 35 benefits was established, effective June 11, 1986.  

2. A marriage license, dated on May [redacted], 2006, issued in Nevada, reflects that the Appellant's mother married the Veteran on May [redacted], 2006, which is the date the Appellant became the Veteran's stepchild.  

3. A VA Form 22-5490, Application for Survivors' and Dependents' Educational Assistance (VA Form 22-5490), received on May 14, 2010, shows the Appellant reported she was born on December [redacted], 1979, which means that she reached the age of 18 on December [redacted], 1997, and that she was 25 years old when she became the Veteran's stepchild.  


CONCLUSION OF LAW

The criteria for basic eligibility for Chapter 35 educational benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.807 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

At the outset, the Board notes that, in connection with the claim under consideration, the Appellant and her representative have been notified of the reasons for the denial of the claim, and have been afforded full opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Appellant.  The VCAA is not applicable to cases, such as this one, in which the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Analysis

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510; 38 C.F.R. § 3.807.  Except as provided in paragraphs (a)(2) and (3) of 38 C.F.R. § 3.57, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support.  38 C.F.R. § 3.57(a)(1).  

In this case, the Appellant's basic eligibility for DEA benefits is what is in dispute.  

In a May 1987 RO rating decision, issued in May 1987, basic eligibility to Chapter 35 benefits was established, effective June 11, 1986.  

A marriage license, dated on May [redacted], 2006, issued in Nevada, reflects that the Appellant's mother married the Veteran on May [redacted], 2006, which is the date the Appellant became the Veteran's stepchild.  

A VA Form 22-5490, Application for Survivors' and Dependents' Educational Assistance (VA Form 22-5490), received on May 14, 2010, shows the Appellant reported she was born on December [redacted], 1979, which means that she reached the age of 18 on December [redacted], 1997, and that she was 25 years old when she became the Veteran's stepchild.  

As noted, in order to qualify as a child of the Veteran, as a stepchild, the Appellant must acquire the status of being a stepchild before the age of 18 years.  Since the Appellant was 25 years old when she became the Veteran's stepchild, she is precluded from qualifying as a child of the Veteran for the purpose of Chapter 35 DEA benefits eligibility.  

In sum, there is no interpretation of the law that will result in the Appellant being deemed a child of the Veteran in a way that would entitle to her being eligible for Chapter 35 DEA benefits as requested.  As the law is dispositive in this case, and the relevant facts are not in dispute, the Appellant's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 2012) and 38 C.F.R. § 3.102 (2013).  See also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The claim for eligibility for Chapter 35 educational benefits is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


